UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 11, 2016 SUN HYDRAULICS CORPORATION (Exact name of registrant as specified in its charter) Florida 0-21835 59-2754337 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1500 West University Parkway, Sarasota, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (941) 362-1200 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 14, 2016, the Company issued the press release attached hereto as Exhibit 99.1 announcing the appointment of Douglas Britt to the Company's Board of Directors. Item8.01. Other Events. On December 14, 2016, the Registrant issued the press release attached hereto as Exhibit99.1 announcing a $0.09 per share cash dividend on its common stock, payable on January 15, 2017, to shareholders of record as of December 31, 2016. Item9.01. Financial Statements and Exhibits. (d) Exhibits. Press release dated December 14, 2016. 2 SIGNATURE
